Case 2:19-cr-00369-DWA Document 47-2 Filed 06/16/20 Page 1 of 2

@ Cited

As of: June 15, 2020 9:10 PM Z

Commonwealth v. Robinson

Common Pleas Court of Allegheny County, Pennsylvania, Criminal Division
February 4, 2016, Decided; February 4, 2016, Filed
CC 201307777

Reporter
2016 Pa. Dist. & Cnty. Dec. LEXIS 21764 *

COMMONWEALTH OF PENNSYLVANIA v. MICHAEL
ROBINSON, Defendant

Core Terms

 

source code, Discovery, differerice of opinion,
substantive grounds, discovery request, trial court,
reliability, subpoena, alleges, reasonable probability,
interlocutory order, product rule, duces tecum,
discoverability, probabilities, bandana

Judges: [*1] Honorable Jill E. Rangos, J.

Opinion by: Jill E. Rangos

Opinion

 

MEMORANDUM ORDER

-AND NOW, to-wit, this 4th day of February, 2016, this
- Court hereby DENIES Defendant's "Application
Pursuant to Title 42 Pa.C.S.A. Section 702(b),
Interlocutory Orders, for Amendment to Include
Certification of the Interlocutory Discovery Order Issued
on December 7, 2015." This Court denied Defendant's
discovery request for the "source code" for
Cybergenetics TrueAllele Casework System, which was
used to test a bandana recovered from the crime scene
which the Commonwealth alleges belongs to Defendant.

This source code is the intellectual property of

Cybergenetics.

Pa. R. Crim. P. 573 states that a trial court may permit

_ discovery of items which are material, reasonable and in

the interests of justice, and Defendant asserts that his
request for the source code has met this criteria.
However, "[elvidence is’ material only if there is a
reasonable probability that, had the evidence been
disclosed to the defense, the result of the proceeding
would have been different. A ‘reasonable probability’ is a
probability sufficient to undermine confidence in the
outcome.” Pennsylvania v. Ritchie, 480 U.S. 39, 57, 107
Ss. Ct. 989, 94 L. Ed. 2d 40 (1987). Since materiality
requires that the material sought must be outcome-
determinative (See also Commonwealth v. Tharp, 627
Pa. 673, 101 A.3d_736, 748 (Pa. 2014)), Defendant
must establish that production of the source code is a
linchpin to undermining the Commonwealth's case as it
pertains [*2] to the DNA evidence on the bandana.

In support of its assertion, Defendant alleges that
TrueAllele's reliability cannot be evaluated without the
source code. The Pennsylvania Superior Court, in
Commonwealth v. Foley, 2012 PA Super 31, 38 A.3d
882 (Pa. Super. 2012) (en banc), disagreed. The Foley
court discussed whether TrueAllele testing was
admissible pursuant to Frye _v. United States, 293 F.
1013 (D.C. Cir. 1923) and in so doing found that
TrueAllele was not "novel" science. Fofey addressed the
issue of assessing the reliability of TrueAllele without
the production of the source codes and determined that
scientists could validate the reliability of TrueAllele
without the source code. /d. at 889-90. In addition, the
Foley court noted that the trial court had "[found] Dr.
Perlin's methodology [to be] a refined application of the
"product rule," a method for calculating probabilities that
is used in forensic DNA analysis." Foley, 38 A.3d at 888.
The Superior Court noted that evidence based on the
product rule previously has been deemed admissible
under Frye. /d., citing Commonwealth v. Blasioli, 552
Pa. 149, 713 A.2d 1117, 1118 (Pa. 1998).

Jonathan Lusty

 
Case 2:19-cr-00369-DWA Document 47-2 Filed 06/16/20 Page 2 of 2

Page 2 of 2

2016 Pa. Dist. & Cnty. Dec. LEXIS 21764, *2

As the defense has argued that Fo/ey is not controlling
‘on the question of materiality of the source code, this
Court held a two day hearing and considered expert
testimony and argument. After considering the
testimony, this Court determined that the source code is
not [*3] material to the defendant's ability to pursue a
defense.

Moreover, release of the source code would not be
reasonable under Pa. R. Crim. Pro. 573 (A). Dr. Mark
Perlin, founder of Cybergenetics, stated in his April 2015
Declaration that disclosure of the source code would
cause irreparable harm to the company, as other
companies would be able to copy the code and
potentially put him out of business. (Commonwealth's
Supplemental Answer to Motion for Discovery, Exhibit 1,
"Declaration of Mark W. Perlin, April 2015" para. 54-55)
An order requiring Cybergenetics to produce the source
code would be unreasonable, as release would have the
potential to cause great harm to Cybergenetics. Rather
than comply, Dr. Perlin could decline to act as a
Commonwealth expert, thereby seriously handicapping
the Commonwealth's case.

42 Pa.C.S. § 702(b) states that if the trial court believes -

the interlocutory order "involves a controlling question of
law as to which there is substantial ground for difference
of opinion and that an immediate appeal from this order
may materially advance the ultimate termination of the
matter, it shall so state in such order." This Court is not
of the opinion that the discoverability of the source code
for Cybergenetics' [*4] TrueAllele Casework system
involves a controlling issue of law to which a substantial
ground for a difference of opinion exists. Defendant
alleges that the Honorable Jeffrey A. Manning's ruling in
the State of California v. Martell Chubbs creates a
substantial ground for a difference of opinion. However,
in that case J. Manning merely enforced a subpoena
duces tecum ordering Dr. Perlin to appear in California
with the documents subject to the subpoena but he left
the ultimate disposition of the discovery request to the
California court. Ultimately, the California Superior Court
did not require Cybergenetics to produce the source
code.’ Further, J. Manning, in another pending matter
involving a discovery request for the TrueAllele source
code, declined? to read his ruling in. Chubbs as
controlling or contradictory and deferred to this Court for
a ruling on the issue of the discoverability of source

 

12015 WL 139069 (Unpublished Opinion)

2 Commonweaith v. Chelsea Arganda and Chester White, CC#
, 2013-17748 and CC# 2013-17753.

code. Similarly, the Honorable Edward J. Borkowski,
without a hearing, quashed a subpoena duces fecum
requesting production of the TrueAllele source code in
another case pending in this this Court.?

Reviewing Foley and Chubb [*5] , as well as the pretrial
proceedings of record in other matters pending before
my colleagues in the Criminal division of the Court of
Common Pleas of Allegheny County, and taking into
consideration the briefs and arguments of the parties,
this Court finds no reason to certify its December 7,
2015 Discovery Order for Interlocutory Appeal.

BY THE COURT:
/s/ Jill E. Rangos, J.

Honorable Jill E. Rangos

 

End of Document

 

3 Commonwealth v. Wade, CC# 2014-04799.

Jonathan Lusty

 
